Case 1:20-cr-00001-LEK Document 10 Filed 01/16/20 Page 1 of 1            PageID #: 39



                                      MINUTES



 CASE NUMBER:           1:20-CR-00001-LEK
 CASE NAME:             United States of America v Anabel Cabebe


      JUDGE:      Kenneth J. Mansfield          REPORTER:

      DATE:       01/16/2020                    TIME:


COURT ACTION: EO:

At the Initial Appearance; Waiver of Indictment; Arraignment and Plea of Guilty to the
Felony Information hearing held today, Government moved to seal the First Information.
Request was GRANTED.

Government to follow with an Order.




Submitted by: Bernie Aurio, Courtroom Manager
